

116 SRES 796 IS: Recognizing the 75th anniversary of the establishment of the United Nations.
U.S. Senate
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 796IN THE SENATE OF THE UNITED STATESDecember 8, 2020Mr. Booker submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the 75th anniversary of the establishment of the United Nations.Whereas President Franklin Delano Roosevelt coined the phrase United Nations in January 1942;Whereas 50 countries met in San Francisco to draw up the Charter of the United Nations in 1945;Whereas, on June 26, 1945, the Charter of the United Nations was signed in San Francisco at the conclusion of the United Nations Conference on International Organization, and came into force on October 24, 1945;Whereas, June 26, 2020, marked the 75th anniversary of the establishment of the United Nations;Whereas, on September 10, 1948, the United Nations General Assembly adopted the Universal Declaration of Human Rights, which is the cornerstone for modern-day human rights and the world’s most translated document;Whereas, in September 1960, 17 newly independent countries, including 16 from Africa, joined the United Nations, marking the biggest increase in membership in any one year;Whereas the United Nations has greatly contributed to international peace and security;Whereas the United Nations has provided a forum for the achievement of international cooperation to address international economic, social, cultural, and humanitarian problems, including promoting cooperation on climate change, supporting human rights, and combating human trafficking;Whereas, since 1948, the United Nations has deployed 71 peacekeeping and observation missions to some of the world’s most complex regions and countries;Whereas the United Nations peacekeeping missions have been charged with mandates to stabilize conflict zones after a cease-fire, assist in the implementation of comprehensive peace agreements, protect civilians from violence, facilitate delivery of humanitarian assistance to vulnerable communities, and create stable governing institutions in fragile states;Whereas the United Nations peacekeepers played an instrumental role in stabilizing Liberia following two devastating civil wars, paving the way in 2018 for the first peaceful transition of power between democratically elected Presidents in the country since 1944;Whereas the United Nations peacekeepers helped to avert a genocide in the Central African Republic, continue to protect tens of thousands of civilians from ethnic and political violence in South Sudan, provide security to health workers battling the second largest Ebola outbreak in history in eastern Congo, and play an important role in ensuring that calm and stability prevail along the Israel-Lebanon border;Whereas, in 2006, under the leadership of the United Nations, member nations adopted the first-ever global strategy to counter terrorism, which was followed by other global agreements, including agreements against hostage taking, aircraft hijacking, terrorism bombings, and terrorism financing;Whereas the United States has used its permanent seat on the United Nations Security Council to push for the adoption of multilateral sanctions, including asset freezes, travel bans, arms embargoes, trade restrictions, and other measures, against terrorist organizations like al-Qaida and ISIS, rogue states that seek to obtain weapons of mass destruction like North Korea, and countries embroiled by internal armed conflict such as South Sudan;Whereas the United Nations has provided electoral assistance to more than 100 countries and helped facilitate the transition to democracy in these countries, observing landmark elections in Cambodia, El Salvador, South Africa, Mozambique, Timor-Leste, Liberia, Iraq, Nepal, Afghanistan, and Sierra Leone;Whereas the United Nations adopted the 17 Sustainable Development Goals in September 2015, requiring member nations to commit to eradicating extreme poverty, fighting inequality, empowering women and girls, protecting natural resources, improving governance, and encouraging sustainable and inclusive economic growth;Whereas the United Nations has played a critical role in improving global public health, including through the Joint United Nations Programme on HIV/AIDS;Whereas the World Health Organization, a United Nations specialized agency, serves as a multilateral coordinating body responsible for monitoring and leading the response to outbreaks of infectious disease, spearheading vaccination efforts, and developing campaigns to combat life-threatening illnesses like polio and malaria;Whereas the World Health Organization played a central role in the eradication of smallpox in 1979, to date the only human disease ever to be eradicated;Whereas the United Nations Population Fund aims to end the unmet need for family planning, end preventable maternal deaths, and end gender-based violence and harmful practices such as child marriage and female genital mutilation by 2030 in all countries, including those affected by conflict and disaster;Whereas the United Nations Population Fund has helped reduce maternal mortality by half since 1990;Whereas the United Nations Children’s Fund is active in 190 countries and territories to reach the children and young people in greatest need;Whereas the United Nations World Food Program reaches more than 86,000,000 people in 83 countries annually;Whereas the United Nations Educational, Scientific, and Cultural Organization (UNESCO) seeks to build peace through international cooperation in education, the sciences, and culture, and is preserving 1,073 World Heritage sites in 167 countries; Whereas today, with global population displacement at the highest level recorded since World War II, the World Food Program, together with the United Nations High Commissioner for Refugees, United Nations Children’s Fund, and other United Nations agencies, is feeding, clothing, and sheltering millions from Syria, Iraq, the Central African Republic, and numerous other countries;Whereas the ongoing COVID–19 crisis highlights the need for strong and collective multilateral action;Whereas, since the beginning of the global COVID–19 pandemic, the entire United Nations system has been hard at work: The World Health Organization (WHO) is on the ground in over 140 countries helping countries scale-up testing and access essential personal protective equipment, while also coordinating research and innovation efforts to advance drugs, vaccines, and diagnostics; the UN Refugee Agency (UNHCR) is scaling up assistance to refugee camps; UNICEF is supporting the millions of children who are out of school; the UN Population Fund (UNFPA) is strengthening health systems to ensure reproductive and maternal health care; the World Food Programme (WFP) has established air hubs to distribute vital food and medical supplies across Africa; and United Nations peacekeeping missions are using troop patrols to educate on mitigation measures. Whereas, in Yemen, which has been on the brink of famine for several years and where 80 percent of the population relies on humanitarian aid to survive, United Nations agencies are working to reach 12,000,000 people each month with food and nutritional assistance, respond to a cholera epidemic that has sickened nearly 1,000,000 people since January 2018, rehabilitate irrigation systems and provide agricultural inputs to increase domestic food production, and provide reproductive health care and safe delivery services to women;Whereas the United Nations Special Envoy for Yemen, Martin Griffiths, is working to broker a diplomatic solution to the conflict and organized the first direct talks between the Government of Yemen and Houthis in December 2018, resulting in an agreement for a cease-fire and military redeployment from the port of Hodeidah;Whereas the Office of the United Nations High Commissioner for Human Rights plays a leading role in helping to elevate and advance human rights throughout the world;Whereas, in recent years, the Office of the High Commissioner has aided efforts to uncover and report on abuses in Syria, Iran, North Korea, Venezuela, Sri Lanka, Yemen, Myanmar, Iraq, Belarus, and a host of other countries;Whereas these types of activities help raise public awareness of human rights violations, magnify the voices of dissidents and civil society organizations on the ground, and provide a tool for pressuring repressive governments and holding abusers accountable;Whereas United Nations Secretary-General António Guterres has implemented key reforms, and continues to be committed to instituting necessary reforms to improve the effectiveness of the United Nations and strengthen oversight;Whereas 2020 marks the start of the decade of action and delivery for the Sustainable Development Goals, major conferences on climate change, biodiversity, nuclear nonproliferation, and health, the 25th anniversary of the landmark Beijing World Conference on Women, the 20th anniversary of United Nations Security Council Resolution 1325, and the 10th anniversary of United Nations Women, among others;Whereas the United Nations remains an indispensable partner for the United States as Congress works to protect United States national security and foreign policy interests around the world;Whereas the United Nations conducts business with numerous United States corporations and organizations and annually awards United States businesses with over $1,000,000,000 in contracts;Whereas these contracts were executed in 30 States and more than 100 cities and communities, benefitting hundreds of Americans who work to provide the United Nations a range of critical goods and services, including telecommunications, construction, food production, and military supplies; andWhereas the participation and leadership by the United States in the United Nations is essential to securing United States interests in international peace and security: Now, therefore, be itThat the Senate—(1)recognizes the 75th anniversary of the establishment of the United Nations;(2)recognizes the United Nations for the critical role it plays in maintaining international peace and security;(3)applauds the United Nations for its leadership and ongoing efforts in addressing global health crises, including the global fight against HIV/AIDS;(4)applauds the United Nations for its response to unprecedented humanitarian crises that have resulted in staggering escalation of displacements and suffering in countries such as Yemen, Syria, Iraq, South Sudan, Somalia, the Central African Republic, and the Democratic Republic of the Congo;(5)commends the United Nations for its commitment to eradicating extreme poverty and hunger; and(6)urges the President to issue a proclamation calling on the people of the United States to observe the 75th anniversary of the establishment of the United Nations with appropriate ceremonies and activities.